DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on August 10, 2021, is acknowledged.
Cancellation of claims 3 and 4 has been entered.
Claims 1-2 and 5-21 are pending in the instant application.

Allowable Subject Matter
Claims 1-2 and 5-21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim(s) 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 1, and specifically comprising the limitation of the first segment contacts the first terminal and the first contact of at least two consumers of the plurality of consumers and the second segment contacts the second terminal and the second contact of at least two further consumers of the plurality of electrical consumers, wherein in each case a first consumer of the at least two consumers and a first consumer of the at least two further consumers define a first group, within which the first consumers are connected in series, and wherein a second consumer of the at least two consumers and a second consumer of the at least two further consumers define a second group, within which the second consumers are connected in series, and wherein the third segment between the plurality of consumers is subdivided into a further segment and a series connection of the first consumers and the second consumers is formed via the further segment.
Regarding claim(s) 2 and 5-19, claims(s) 2 and 5-19 is/are allowable for the reasons given in claim(s) 1 because of its/their dependency status from claim(s) 1.
Regarding claim(s) 20, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 20, and specifically comprising the limitation of the third segment forms a conductor line, which connects the electrical consumers of the plurality of electrical consumers preferably in series with one another, and wherein at least one of: (i) the conductor line has at least one capacitor in series and optionally a resistor; (ii) the third segment is divided into a plurality of segments and the electrical consumers of the plurality of electrical consumers are configured to modify the control signal in each case.
Regarding claim(s) 21, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 21, and specifically comprising the limitation of the first segment contacts the first terminal and the first contact of one or more consumers of the plurality of consumers, the second segment contacts the second terminal and the second contact of one or more consumers of the plurality of electrical consumers, and the third segment contacts at least the third contact of an electrical consumer of the plurality of electrical consumers, and wherein at least one of: (i) each consumer of the plurality of electrical consumers has a fourth contact and is configured to loop the control signal through serially from the third contact to the fourth contact; (ii) the first and second segments are embodied as a plurality of spur lines to the first and second contacts of the plurality of electrical consumers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879